DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first shear absorption component” in claims 1 and 6-10, “second shear absorption component” in claims 1 and 6-10, and “shear absorption components” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 depends from claim 3, which requires a cross-section shape for both the recoil lug and recoil lug slot that is in the form of a “rounded rectangle.” Claim 5 requires a cross-section shape for both the recoil lug and recoil lug slot that is in the form of a one of a square, rectangle, circle, or T, and thus, contradicts claim 3 (essentially removing the limitations of claim 3, and replacing them with those of claim 5; a rectangle is not the same shape as a rounded rectangle). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desomma (7316091).
In reference to claim 1, Desomma discloses a bolt carrier group for a firearm comprising: 
4a gas key including a first and second screw holes, a gas passage and at least a first shear 5absorption component on the gas key (element 20, which may take the form of a gas key for a direct impingement gas operating system, as described in column 3 lines 7-9, 17-21, and 31-36, and the paragraph bridging columns 3 and 4; figure 8 shows first and second screw holes formed through the mechanical/gas key 20 on either side of lead line 35; it is noted that figure 8 shows a mechanical key, but a person of ordinary skill in the art would at once envisage that the unillustrated gas key 
a bolt carrier having a gas hole (figures 8 and 9, bolt carrier 40; a person of ordinary skill in the art would at once envisage that the rightmost hole formed through pocket 42 is a gas hole, intended to receive gas from a gas key when the bolt carrier is used in a direct impingement operating system), first and second screw holes arranged to align with the 7first and second screw holes of the gas key and adapted for receiving a screw in each screw hole 8for securing the gas key to the bolt carrier (figure 8), and at least a second shear absorption component on 9the bolt carrier arranged to engage the first shear absorption component of the gas key (figures, element 32 or 33 or the combination of elements 30, 32, and 33).
In reference to claim 2, Desomma discloses the claimed invention (base 35 reasonably constitutes a “recoil lug” and pocket 30 reasonably constitutes a “recoil lug slot”).
In reference to claim 3, Desomma discloses the claimed invention (figure 5 clearly shows that the recoil lug slot 30 constitutes a hole having side walls in the form of a rounded rectangle; figures 7 and 8 make clear that the recoil lug 35 has geometry that matches the recoil lug slot; recoil lug 35, i.e., base 35, protrudes downwardly and rearwardly from an upper portion of the gas key, as shown in figure 8, where the upper portion is the portion proximate the lead line for reference numeral 20 that is about half the width of base 35 and extends upwardly therefrom).

In reference to claim 7, Desomma discloses the claimed invention (figures 3, 7, and 8).
In reference to claim 8, Desomma discloses the claimed invention, as set forth above (see figures 3, 7, and 8; portions of spec cited above).
In reference to claims 9-11, Desomma disloses the claimed invention, as set forth above (figures 3 and 7-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over the AR-15 Gas Key (see attached Notice of References Cited, Reference U) in view of Brown (EP 2141437 A2; hereinafter “AR”).
In reference to claim 1, AR discloses a bolt carrier group for a firearm comprising:
a gas key including first and second screw holes and a gas passage (see marked-up photo below; it is noted that the screw holes are shown as having sheared-off, i.e., broken, screws therein);
a bolt carrier having a gas hole and first and second screw holes arranged to align with the first and second screw holes of the gas key; the screw holes adapted for receiving screws, as claimed (see marked-up photo below; it is noted that the screw holes are shown as having sheared-off, i.e., broken, screws therein).

    PNG
    media_image1.png
    477
    724
    media_image1.png
    Greyscale

Marked-up Photo (“AR” Reference)

Thus, AR discloses the claimed invention except for a first shear absorption component on the gas key and a second shear absorption component on the bolt 
Brown teaches that it is known to provide a carrier key, of an indirect gas impingement system, with at least one recoil lug between first and second screw holes of the carrier key, wherein said recoil lug mates with a recoil lug slot formed in the bolt carrier (see marked-up figure 4, below, screws 182 disposed in the first and second screw holes; figure 4: carrier key 180, bolt carrier 88). Further, a person of ordinary skill in the art would at once envisage that the recoil lug of Brown is employed in order to reinforce the connection of the carrier key to the bolt carrier against the forces experienced by the bolt carrier and carrier key during firing/recoil, so as to mitigate the tendency of said forces to shear screws 182. It is noted that Brown employs two such recoil lugs, one in between the screws and one to the right of said screws (as seen in figure 4); a person of ordinary skill in the art would at once envisage that, absent said recoil lugs, screws 182 would bear the full brunt of the firing/recoil forces experienced at the connection between the carrier key and bolt carrier. Thus, it is clear that the recoil lugs of Brown are utilized in order to prevent shearing of screws 182.

In reference to claim 2, AR in view of Brown (the modified AR) makes obvious the claimed invention, as set forth above.
In reference to claim 4, AR in view of Brown makes obvious the claimed invention, except for wherein the first shear absorption component is a recoil lug slot and the second shear absorption component is a recoil lug. It is noted that the modified AR makes obvious the opposite arrangement, as set forth above. However, it would have been obvious to a person of ordinary skill in the art to reverse the arrangement of the modified AR, such that the first shear absorption component is a recoil lug slot and the second shear absorption component is a recoil lug, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.


    PNG
    media_image2.png
    443
    671
    media_image2.png
    Greyscale

Marked-up Figure 4 of Brown

In reference to claim 6, it is noted that Brown teaches the use of two recoil lugs and two corresponding recoil lug slots, as set forth above in the reference to claim 1. Thus, following the same rationale applied above in the reference to claim 1, it would have been obvious to a person of ordinary skill in the art to provide the gas key of AR with two recoil lugs and two corresponding recoil lug slots, as taught by Brown, in order to prevent shearing of the screws.
In reference to claim 7, the modified AR makes obvious the claimed invention (see AR; a person of ordinary skill in the art would at once envisage that the gas key and bolt carrier of AR have parallel, spaced longitudinal axes when assembled).
In reference to claim 8, the modified AR makes obvious the claimed invention, as set forth above in the reference to claim 1 (also see marked-up figure 4 of Brown, above).
In reference to claims 9 and 10, the modified AR makes obvious the claimed invention, as set forth above in the reference to claim 1 (also see marked-up figure 4 of Brown, above).
In reference to claim 11, the modified AR makes obvious the claimed invention, as set forth above in the reference to claim 1 (also see marked-up figure 4 of Brown, above).
In reference to claim 12, the modified AR makes obvious the claimed invention, except for wherein the recoil lug is a removable pin as claimed. It is noted that Brown teaches an integrally formed lug that is not illustrated as removable. However, the examiner takes Official Notice that it is well known to form recoil lug as a removable pin, in order to allow for easy replacement of the recoil lug (e.g., if the lug becomes .

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified AR further in view of Huff (2017/0184375) or Gregg (2009/0277067).
The modified AR make obvious the claimed invention, as set forth above, except for wherein the cross-sectional shape of the recoil lug is a rounded rectangle and the shape of the recoil lug slot is a rounded rectangle sized to receive the recoil lug. It is noted that Brown does not illustrate geometrically detailed views of the recoil lug and recoil lug slot, and thus, a person of ordinary skill in the art would need to look to the known geometries for such structures in order to carry out the formation of said structures. Both Huff and Gregg teach that it is known in the firearm art to form a recoil lug and a corresponding recoil lug slot with a cross-sectional shape in the form of a rounded rectangle, in order to facilitate easy assembly/disassembly and to prevent stress risers (Huff: paragraphs 77-78 and figures 2-6, recoil lug shown as rectangle with rounded corners; Gregg: recoil lug 260 and recoil lug slot 340). Thus, it would have been obvious to a person of ordinary skill in the art to form the recoil lug and corresponding recoil lug slot, made obvious by the modified AR, with a cross-sectional shape in the form of a rounded rectangle, in order to facilitate easy assembly/disassembly and to prevent stress risers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Larue (2014/0318361), Gomez et al. (2012/0137869), Boutin, JR. (2011/0185886), Leitner-Wise (2008/0276797), Langendorfer, JR. et al. (4244273), “New Frontier AR-9 bolt key failure…..” (see attached Notice of Reference Cited, Reference V), and “AR-15 Bolt Fails. DON’T BUY CRAP!” (see attached Notice of Reference Cited, Reference W).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641